Title: To Benjamin Franklin from Jonathan Williams, Sr., 29 March 1777
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Honored Sir
Boston March 29th. 1777
Doubtless you will be pleas’d to hear that notwithstanding the Calamities of human life in general and the State of War this Country is in by Which we among a number of Innosent ones have Suffer’d great Loss and Damage yet we are all well in good Spirits and Choose rather still to Suffer than Submit to lawless Power.
My Son John being in the prime of Life and out [of] Busness was Desirous to go to France to se his brother. I thinking it would keepe him out of harmes way and possible his Brother might help him to some Imploy I Consented to his going though it seemes hard as I have but two Left out of seven to part With both but as he was a Merchant from his birth he might Git acquaint’d with the Language and methods of Trade in France and in future Open Some Scene of Busness either with his Brother or me or both. Your kind Notice and advice to the Lad will ad to the many Obligations allready Conferd on Your Dutyfull Nephew and Most Humble Servant
Jona Williams

NB your Connections at Phila. Where [were] all well a few Days ago. I Should as I ever did Esteem it a honour to be favourd with a Line from you, it Gives us all Pleasure.

 
Addressed: The Honble / the Honble: Benjamin Franklin Esqr / Paris
Notation: J. Williams le pere Boston March 29 77
